DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14, 16 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jetton et al (US 7,121,847; hereinafter Jetton).
Regarding claim 1, Jettton discloses a power distribution box assembly (see figure 1) comprising: a housing (10) having a side wall bounding a cavity; a cover (52) having a peripheral wall bounding a top wall (60), the top wall (60) configured to cover the cavity (see figure 1), the top wall (60) having an inner surface; a first latching mechanism (30;64) having a tolerance configured to allow the peripheral wall to clear the side wall when the cover is rotated onto the housing (see figure 1), and a second latching mechanism (68, 28) disposed opposite of each other and selectively operable between an engaged positon and a disengaged position (see figure 1), wherein in the engaged position the cover (52) is closed onto the housing (10); and a rib (14) disposed on a top surface of the side wall of the housing (10), and abuts the inner surface of the cover (52) when the first 
	Regarding claim 2, Jetton discloses the power distribution box assembly (see figure 1), wherein the first latching mechanism (30,64) includes a first latch (64) disposed on one of the housing and the cover and a first catch (30) disposed on the other of the housing and the cover, and the second latching mechanism (68,28) includes a second latch (68) disposed on one of the housing and the cover and a second catch (28) disposed on the other of the housing and the cover.
	Regarding claim 3, Jetton discloses the power distribution box assembly (see figure 1), wherein the first latching mechanism (30,64) is disposed opposite of the second latching mechanism (28,68; see figure 1).
	Regarding claim 4, Jetton discloses the power distribution box assembly (see figure 1), wherein when the first latching mechanism (30,64) is in the engaged position, the first latch (64) is pivotally engaged with the first catch (30).
	Regarding claim 5, Jetton discloses the power distribution box assembly (see figure 1), wherein the first latch (64) includes a gap defined by a pair of legs spaced apart from each other (see figure 2) and an engaging portion extending from one of the legs to the other of the legs (see figure 2), the gap dimensioned to receive the first catch (30), and wherein the first catch (30) is spaced from the engaging portion, defining the tolerance therebetween (see figures 1 and 2).
	Regarding claim 6, Jetton discloses the power distribution box assembly (see figure 1), wherein the rib (14) is elevated above a remaining top surface of the housing so as to be the only structure to contact the inner surface of the cover (52) when the first 
	Regarding claim 9, Jetton discloses the power distribution box assembly (see figure 1), wherein the housing (10) is dimensioned to hold electric components (see figure 1), the electrical components includes a terminal housing with eyelet terminals (see figure 1).
	Regarding claim 10, Jetton discloses a  power distribution box assembly (see figure 1) comprising: a housing (10); a cover (52) having an interior surface facing the housing, the cover (52) and the housing (10) being selectively engageable with each other and operable between a disengaged position and an engaged position, wherein in the engaged position the cover is closed onto the housing (see figure 1); and a rib (14) abutting the interior surface of the cover (52) when the cover (52) and the housing (10) are in the engaged position (see figure 1).
Regarding claim 11, Jetton discloses the power distribution box assembly (see figure 1), further comprising a  first latch (64) disposed on one of the housing and the cover and a first catch (30) disposed on the other of the housing and the cover, and  a second latch (68) disposed on one of the housing and the cover and a second catch (28) disposed on the other of the housing and the cover.
Regarding claim 12, Jetton discloses the power distribution box assembly (see figure 1), wherein the first latch (64) and the first catch (30) are disposed opposite of the second latch (68) and the second catch (28; see figure 1).
	Regarding claim 13, Jetton discloses the power distribution box assembly (see figure 1), wherein the first latch (64) includes a gap defined by a pair of legs spaced apart 
Regarding claim 14, Jetton discloses the power distribution box assembly (see figure 1), wherein when the cover (52) and the housing (10) are in the engaged position, the first latch (64) is pivotally engaged with the first catch (30).
	Regarding claim 16, Jetton discloses the power distribution box assembly (see figure 1), wherein the rib (14) is elevated above a remaining top surface of the housing so as to be the only structure to contact the inner surface of the cover (52) when the first latching mechanism and the second latching mechanism are in the engaged position (see figure 1).
	Regarding claim 18, Jetton discloses the power distribution box assembly (see figure 1), wherein the housing (10) is dimensioned to hold electric components (see figure 1), the electrical components includes a terminal housing with eyelet terminals (see figure 1).

Allowable Subject Matter
3.	Claims 7, 8, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 7, 8, 15 and 17 are:

Regarding claims 8, the prior art does not teach or fairly suggest in combination with the other claimed limitations the power distribution box assembly, further comprising a plurality of ribs disposed on the top surface of the side wall of the housing.
Regarding claims 15, the prior art does not teach or fairly suggest in combination with the other claimed limitations the power distribution box assembly, wherein the rib is disposed on a top surface of an inner wall of the housing, the inner wall extending along a direction extending from the first latch to the second latch.
Regarding claims 17, the prior art does not teach or fairly suggest in combination with the other claimed limitations the power distribution box assembly, further comprising a plurality of ribs disposed on a top surface of an inner wall of the housing.
These limitations are found in claims 7, 8, 15, 17, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Warren et al (US 8,723,035), Advey (US 7,799,991), Hara et al (US 8,884,160), Yoshida et al (US 7,878,357), Saka et al (US 6,930,248), Chiriku et al (US 6, 515,226), Sekido et al (US 5, 903,444), Miyamoto (US 10,903,634) and Yamao et al (US 10,293,764) disclose a power distribution box.
Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

February 27, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848